DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2. 	The formal drawings filed on 10/02/2019 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement(s) filed on 10/02/2019 and 12/11/2020 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Species X1/Y1 including claims 1-4, 6-14 and 16-22 in the reply filed on 12/2/2020 is acknowledged.

Claim Objections
6.	Claims 6, 7, 11 and 12 are objected to because of the following informalities:  The recitation of claim 6 calling for, “... the photosensitive element setting area …” should read “… the at least one photosensitive element setting area …” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):


8.	Claims 1-4, 6-14 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 22 recite the broad recitation “at least one photosensitive element setting area” which is interpreted as “one or more photosensitive element setting area”, and the claim also recites “each of the at least one photosensitive element setting area has a same light transmittance” which is interpreted as “two or more photosensitive element setting area …,” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The recitation of claim 22 calling for “… the sensor setting area …” lacks proper antecedent basis.
The recitation of claim 8 calling for “… the touch electrode …” lacks proper antecedent basis.
The recitation of claims 10 and 11 calling for “… the first base substrate …” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1 and 2, insofar as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“Wang”) US PG-Pub 2017/0084668.
Wang discloses a display panel, comprising: a sensor setting area (e.g. element 12, ¶[0033]) and a display area (e.g. element AA, Fig. 2) around the sensor setting area; wherein the sensor setting area comprises at  least one photosensitive element setting area (e.g. element 121), and each of the at least one  photosensitive element setting area has a same light transmittance                       Note that similar to Applicant’s teachings (¶[0053]), the parameter of each photosensitive element setting  area 121 is the same ensuring that the light transmittance of each photosensitive element  is the same.
Re clam 2, Wang discloses wherein each of the at least one photosensitive element setting area has a same film layer parameter (e.g. number of film layers and/or the sequence of film formation).
11.	Claim(s) 1 and 2, insofar as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pi et al. (“Pi) US PG-Pub 2018/0046281.
Pi discloses a display panel, comprising: a sensor setting area (e.g. element 21, ¶[0071]) and a display area (e.g. element 10, Figs. 6 and 7) around the sensor setting area; wherein the sensor setting area comprises at  least one photosensitive element setting area (e.g. array element 133, ¶[0072]), and each of the at least one  photosensitive element setting area has a same light transmittance. Note that similar to Applicant’s teachings (¶[0053]), the parameter of each photosensitive element setting  area 123 is the same ensuring that the light transmittance of each photosensitive element  is the same.
Re clam 2, Pi discloses wherein each of the at least one photosensitive element setting area has a same film layer parameter (e.g. number of film layers and/or the sequence of film formation).
12.	Claim(s) 22, insofar as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pi.
Pi discloses a display device, comprising: a display panel (Fig. 6); and a sensor module (e.g. element 123, ¶[0071]) which  is disposed in the sensor setting area (e.g. element 21, ¶[0071]); wherein the display panel comprises: a sensor setting area (e.g. element 21, ¶[0071]) and a display area (e.g. element 10, Figs. 6 and 7)around the sensor setting are; wherein  the sensor setting area comprises at least one photosensitive element setting area (e.g. array element 133, ¶[0072]) and each of the at least one photosensitive element setting area has a  same light transmittance.  Note that similar to Applicant’s teachings (¶[0053]), the parameter of each photosensitive element setting  area 123 is the same ensuring that the light transmittance of each photosensitive element  is the same.
Allowable Subject Matter
13.	Claims 3, 4, 6-14 and16-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein the sensor setting area further comprises an auxiliary display area; wherein the display area is provided with first light-emitting units, and the auxiliary display area is provided with second light-emitting units as required in claim 3. Furthermore, none of the cited art discloses , wherein the display area comprises first  touch electrode structures, and the sensor setting are comprises second touch  electrode structures, wherein the first touch electrode structures and the  second touch electrode structures are disposed at different film layers, and  the first touch electrode structures are configured to detect a touch position within the display are, and the second touch electrode structures are  configured to detect a touch position within the sensor setting area as required in claim 17. Note that claims 4, 6-14, 16 and 18-21 would be allowable by dependency.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2020/0202098 (Zou et al.) discloses a display panel including a display area and a sensor area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893